Code of Ethics Alpha Capital Management, LLC Alpha Capital Funds Management, LLC 1355 Peachtree Street NE Suite 750 Atlanta, GA 30309 TABLE OF CONTENTS 1. GENERAL PROVISIONS 3 1.1. Professional Responsibilities 3 2. COVERED PERSONS 3 2.1. Supervised persons include: 3 2.2. Access persons include any supervised persons who: 3 2.3. Family Members 4 3. BUSINESS CONDUCT STANDARDS 4 3.1. Compliance with Laws and Regulations 4 3.2. Conflicts of Interest 4 3.3. Personal Securities Transactions 5 3.4. Public Presentations and Blogging Policy 6 3.5. Rumor Policy 7 3.6. Outside Business Interests 7 3.7. Gifts, Loans and Entertainment 7 3.8. Political Contributions 8 3.9. Reporting of Violations 8 4. INSIDER TRADING 8 5. REPORTING REQUIREMENTS 8 5.1. Scope 8 5.2. Reportable Securities 8 5.3. Reporting Exceptions 9 5.4. Initial/Annual Holdings Report 9 5.5. Quarterly Transaction Reports 10 5.6. Annual Written Reports to the Board 10 6. RECORDKEEPING REQUIREMENTS 10 7. FORM ADV DISCLOSURE 10 8. ACKNOWLEDGMENT OF RECEIPT 10 2 1.General Provisions 1.1.Professional Responsibilities Alpha Capital Management, LLC (“ACM”) and Alpha Capital Funds Management, LLC (“ACFM”) (together, “advisers”) are registered as an investment adviser with the Securities and Exchange Commission pursuant to the provisions of Section 203 of the Investment Advisers Act of 1940.The advisers are dedicated to providing effective and proper professional investment management services to a wide variety of clients.Every employee is expected to demonstrate the highest standards of moral and ethical conduct for continued employment with the advisers. An employee of the advisers has a duty to disclose material facts whenever the advice given to clients involves a conflict or potential conflict of interest between the employees of the advisers and its clients. The advisers have adopted this Code of Ethics (the “Code”) in order to ensure that the policies of the advisers are clear and easily understood.These policies will apply to the purchase and/or sale of securities in the personal accounts of our employees or in those accounts in which our employees may have a direct or indirect beneficial interest.It will also apply to areas where potential for conflict of interest or ethical misunderstandings may result.In those situations where employees are uncertain as to the intent or purpose of this Code, they should consult with the Chief Compliance Officer (“CCO”).The CCO may grant exceptions to provisions contained in this manual only when it is clear that the interests of the advisers’ clients will not be adversely impacted. Strict compliance with the provisions of this Code is expected of employees of the advisers.The advisers’ reputation for fair and honest dealing with its clients and the investment community in general is very important and has taken time to build.Employees are urged to seek the advice of the CCO for any questions as to how this Code applies to their individual circumstances.Employees should understand that a material breach of the provisions of this Code will constitute grounds for disciplinary action and/or immediate termination of employment with the advisers. 2.Covered Persons 2.1.Supervised persons include: • directors, officers, and partners of the advisers (or other persons occupying a similar status or performing similar functions); • employees of the advisers; • any other person who provides advice on behalf of the advisers and is subject to the advisers’ supervision and control; • temporary workers; • consultants; • independent contractors; and • access persons. 3 2.2.Access persons include any supervised persons who: • have access to nonpublic information regarding any client’s purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any fund the advisers or their affiliates manage; • are involved in making securities recommendations to clients, or have access to such recommendations that are nonpublic; orare directors, officers, or members of the advisers. 2.3.Family Members For purposes of personal securities reporting requirements, the advisers consider the access persons defined above to also include the person’s immediate family (including any relative by blood or marriage living in the employee’s household), and any account in which he or she has a direct or indirect beneficial interest (such as a trust). 3.Business Conduct Standards 3.1.Compliance with Laws and Regulations All supervised persons must comply with all applicable state and federal securities laws including, but not limited to, the Investment Advisers Act of 1940, the Investment Company Act of 1940, Regulation S-P and the Patriot Act as it pertains to Anti-Money Laundering.All supervised persons are not permitted, in connection with the purchase or sale, directly or indirectly, of a security held or to be acquired by a client: • to defraud a client in any manner; • to mislead a client, including by making a statement that omits material facts; • to engage in any act, practice or course of conduct which operates or would operate as a fraud or deceit upon a client; • to engage in any manipulative practice with respect to a client; or • to engage in any manipulative practice with respect to securities, including price manipulation. 3.2.Conflicts of Interest The advisers, as fiduciaries, have an affirmative duty of care, loyalty, honesty and good faith to act in the best interests of its clients.Compliance with this duty can be achieved by avoiding conflicts of interest, and if they occur, by fully disclosing all material facts concerning any conflict that may arise with respect to any client. Conflicts among Client Interests: Conflicts of interest may arise where the firm or its supervised persons have reason to favor the interests of one client over another client (e.g., larger accounts over smaller accounts, accounts where compensation is greater, accounts in which employees have made material personal investments, accounts of close friends or relatives of supervised persons).The advisers specifically prohibit inappropriate favoritism of one client over another client. Competing with Client Trades.The advisers prohibit access persons from using knowledge about pending or currently considered securities transactions for clients in order to profit personally, directly or indirectly, as a result.In order to avoid any potential conflict of interest between the advisers and their clients, securities transactions for the accounts of access persons in the same security as that purchased/sold for advisory accounts should be entered only after the expiration of a black-out period, explained more fully below. No Transactions with Clients. The advisers specifically prohibit supervised persons from knowingly selling to or purchasing from a client any security or other property, except securities that may be issued by the client. Disclosure of personal interest: The advisers prohibit access persons from recommending, implementing or considering any securities transaction for a client without having disclosed any material beneficial ownership, business or personal relationship, or other material interest in the issuer or its affiliates, to an appropriate designated person (e.g., the Managing Member or, with respect to the Managing Member’s interests, the CCO).If this designated person deems the disclosed interest to present a material conflict, the investment personnel may not participate in any decision-making process regarding the securities of that issuer. 4 Referrals/Brokerage: The advisers require supervised persons to act in the best interests of the firm’s clients regarding execution and other costs paid by clients for brokerage services.Supervised persons are reminded to strictly adhere to advisers’ policies and procedures regarding brokerage (including allocation, best execution, soft dollars, and directed brokerage) as outlined in the firms’ Compliance and Supervisory Procedures Manual. Vendors and Suppliers: The advisers require supervised persons to disclose any personal investments or other interests in vendors or suppliers with whom the supervised person negotiates or makes decisions on behalf of the advisers.The advisers specifically prohibit supervised persons with interests as noted above from negotiating or making decisions regarding the firm’s business with such companies. 3.3.Personal Securities Transactions Personal securities transactions by access persons are subject to the following trading restrictions: Acceptable securities for purchase: Access Persons may buy or sell securities for their personal accounts with the following restrictions. 1.
